        Case 4:19-cv-01155 Document 1 Filed on 03/28/19 in TXSD Page 1 of 9




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JOSEPH O. LINDSEY and
BEVERLY A. LINDSEY,                                  COMPLAINT WITH
                                                     DEMAND FOR JURY
         Plaintiffs,                                 TRIAL

vs.                                          Civil Action No. ________________

JAZIS J. SINGLETON and
TRANSPORT SALES INTERNATIONAL, INC.
d/b/a X L EXPRESS,

         Defendants.

                                   COMPLAINT

         COME NOW, Plaintiffs, JOSEPH O. LINDSEY and BEVERLY A.

LINDSEY, by and through their undersigned counsel, bring this action against

Defendants, JAZIS J. SINGLETON (hereinafter “SINGLETON”), and

TRANSPORT SALES INTERNATIONAL, INC. d/b/a X L EXPRESS

(hereinafter “X L EXPRESS”), and allege:

                                      PARTIES

      1. Plaintiff JOSEPH O. LINDSEY is domiciled in and is a citizen of the State

         of Alabama.

      2. Plaintiff BEVERLY A. LINDSEY is domiciled in and is a citizen of the

         State of Alabama.

                                       Page 1 of 9
  Case 4:19-cv-01155 Document 1 Filed on 03/28/19 in TXSD Page 2 of 9




3. Defendant SINGLETON is an adult individual and a citizen of the State of

   Texas with an address located at 3814 Anthony Drive, Apt. C, Mesquite, TX

   75150.

4. Defendant X L EXPRESS is citizen of the State of Texas by virtue of its

   incorporation in the State of Texas, and or alternatively is a citizen of the

   State of Texas, because Defendant X L EXPRESS, is a corporation with its

   principal place of business at 11104 West Airport Blvd., Suite 215, Stafford,

   TX 77477. See 28 U.S.C. 1332 § (c) (1). X L EXPRESS’s registered agent

   for service of legal process is Maria C. Adams at 1 Charleston South,

   Sugarland, TX 77478.

                               JURISDICTION

5. This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1332 (a) in

   that:

           (a)   The amount in controversy exceeds $75,000 (Seventy-Five

   Thousand Dollars), exclusive of interest and costs; and

           (b)   All parties are completely diverse. All parties are citizens of

   different states and no plaintiff is a citizen of the same state as any

   defendant; specifically: Plaintiffs: JOSEPH O. LINDSEY and BEVERLY

   A. LINDSEY are citizens of the State of Alabama; and Defendants:

   SINGLETON, and X L EXPRESS are all citizens of the State of Texas.


                                    Page 2 of 9
  Case 4:19-cv-01155 Document 1 Filed on 03/28/19 in TXSD Page 3 of 9




                    VENUE PURSUANT TO 28 U.S.C. § 1391

6. Venue is proper in the Honorable Court pursuant to 28 U.S.C. § 1391 in that:

   X L EXPRESS resides in the Southern District of Texas and all defendants

   are residents of the State of Texas, the state in which this district is located.

   See 28 U.S.C. § 1391 (b)(1).

                     FACTS COMMON TO CLAIMS

7. On August 31, 2017, SINGLETON was driving a 2015 Volvo semi-tractor

   (bearing Texas license plate R136083) either owned by X L EXPRESS, and

   or which was loaned to or leased to X L EXPRESS, and pulling a semi-

   trailer (bearing Texas trailer license plate U559583) which was also either

   owned by X L EXPRESS and loaned to or leased to X L EXPRESS, and

   traveling eastbound on Interstate Highway 40 near milepost 199 in the inner

   eastbound lane of traffic.

8. On August 31, 2017, SINGLETON was an employee, agent, servant, or

   independent contractor for X L EXPRESS acting in the course and scope of

   his employment and or his agency.

9. On August 31, 2017, JOSEPH O. LINDSEY was driving a 2012 Ford F-

   Series pick-up (bearing Alabama license plate 41P1524A) eastbound on

   Interstate Highway 40 in the State of Arkansas near milepost 199 in the

   inner eastbound lane of traffic.

                                      Page 3 of 9
  Case 4:19-cv-01155 Document 1 Filed on 03/28/19 in TXSD Page 4 of 9




10.On August 31, 2017, SINGLETON, while driving the semi-tractor and

   pulling the trailer (configured as described in paragraph 7 herein) drove into

   the rear of the truck that JOSEPH O. LINDSEY was driving eastbound in

   the inner eastbound lane on Interstate Highway 40 in the State of Arkansas

   at or near milepost 199.

11.JOSEPH O. LINDSEY sustained severe, grievous, and permanent injuries

   and damages as a result of being struck by the semi-truck and trailer

   configured as described in paragraph 7 herein.

12. BEVERLY A. LINDSEY is the wife of JOSEPH O. LINDSEY and has

   incurred damages and will continue to accrue damages for the loss of the

   services, society, companionship, and marriage relationship of JOSEPH O.

   LINDSEY as direct and proximate cause of the actions of one or more of the

   defendants herein.

                          COUNT I
      JOSEPH O. LINDSEY’S CAUSES OF ACTION AGAINST
             JAZIS J. SINGLETON (NEGLIGENCE)

13.Plaintiffs reallege the paragraphs above and incorporate them by this

   reference as if recited in full.

14. SINGELTON owed a duty to refrain from striking the vehicle JOSEPH O.

   LINDSEY was driving.




                                      Page 4 of 9
  Case 4:19-cv-01155 Document 1 Filed on 03/28/19 in TXSD Page 5 of 9




15. SINGLETON breached the aforesaid duty to refrain from striking the

   vehicle JOSEPH O. LINDSEY was driving.

16.SINGLETON’S breach of his duty to refrain from striking the vehicle

   JOSEPH O. LINDSEY was driving caused injury to Plaintiff JOSEPH O.

   LINDSEY.

17.SINGLETON’S breach of his duty to refrain from striking the vehicle

   JOSEPH O. LINDSEY was driving was the proximate cause of the injuries

   to Plaintiff JOSEPH O. LINDSEY.

18.Plaintiff JOSEPH O. LINDSEY suffered actual damages, including, but not

   limited to:

      a. the reasonable expense of any necessary medical care, treatment, and

         services rendered, including transportation, board, and lodging

         expenses necessarily incurred in securing such care, and the present

         value of such expense reasonably certain to be required in the future;

      b. pain and suffering experienced in the past and reasonably certain to be

         experienced in the future;

      c. the value of any earnings, profits, salary, and/or working time lost and

         the value of any earnings, profits, salary and/or working time

         reasonably certain to be lost in the future;

      d. the present value of any loss of ability to earn in the future;


                                   Page 5 of 9
  Case 4:19-cv-01155 Document 1 Filed on 03/28/19 in TXSD Page 6 of 9




      e. any scars and disfigurement and visible results of his injury; and

      f. the reasonable expense of any necessary help in his home which has

          been required as a result of his injury and the present value of such

          expense reasonably certain to be required in the future.

                        COUNT II
     BEVERLY A. LINDSEY’S CAUSE OF ACTION AGAINST
        JAZIS J. SINGLETON (LOSS OF CONSORTIUM)

19.Plaintiffs reallege the paragraphs above and incorporate them by this

   reference as if recited in full.

20.BEVERLY A. LINDSEY was legally married to JOSEPH O. LINDSEY at

   all times of the events or omissions giving rise to the claims herein and

   remains married to JOSEPH O. LINDSEY.

21. As a direct and proximate result of the negligence of SINGLETON and

   breach of duty to JOSEPH O. LINDSEY which resulted in the injuries and

   damages described herein to JOSEPH O. LINDSEY, SINGLETON caused

   BEVERLY A. LINDSEY to incur damages and she will continue to accrue

   damages for the loss of the services, society, companionship, and marriage

   relationship of JOSEPH O. LINDSEY as direct and proximate cause of the

   actions of one or more of the defendants herein.




                                      Page 6 of 9
  Case 4:19-cv-01155 Document 1 Filed on 03/28/19 in TXSD Page 7 of 9




                            COUNT III
      JOSEPH O. LINDSEY’S CAUSES OF ACTION AGAINST
         X L EXPRESS, INC. (RESPONDEAT SUPERIOR)

22.Plaintiffs reallege the paragraphs above and incorporate them by this

   reference as if recited in full.

23.SINGLETON was an employee, agent, servant, or independent contractor

   for X L EXPRESS. SINGLETON was acting in the course and scope of his

   employment as an employee, agent, servant, or independent contractor for

   X L EXPRESS, under the direct control of X L EXPRESS.

24.It was foreseeable that if SINGLETON drove in a dangerous, reckless,

   careless, or negligent manner that it would result in harm to others on the

   roadway.

25.Irrespective of the employment relationship, the tractor operated by the

   defendant truck driver SINGLETON bore defendant X L EXPRESS’s

   operating authority under United States Department of Transportation

   number 1200894. X L EXPRESS is therefore vicariously liable for the acts

   of Defendant SINGLETON.

                          COUNT IV
     BEVERLY A. LINDSEY’S CAUSE OF ACTION AGAINST
       X L EXPRESS, INC. (RESPONDEAT SUPERIOR) FOR
                  LOSS OF CONSORTIUM

26.Plaintiffs reallege the paragraphs above and incorporate them by this

   reference as if recited in full.
                                      Page 7 of 9
      Case 4:19-cv-01155 Document 1 Filed on 03/28/19 in TXSD Page 8 of 9




   27.BEVERLY A. LINDSEY was legally married to JOSEPH O. LINDSEY at

      all times of the events or omissions giving rise to the claims herein and

      remains married to JOSEPH O. LINDSEY.

   28. As a direct result of the negligence of X L EXPRESS, and breach of duty to

      JOSEPH O. LINDSEY, which resulted in the injuries and damages

      described herein to JOSEPH O. LINDSEY, X L EXPRESS caused

      BEVERLY A. LINDSEY to suffer the following damages:

      Loss of consortium, which includes but is not limited to the loss of JOSEPH

      O. LINDSEY’s society, companionship, and assistance.



      WHEREFORE, Plaintiffs demand judgment against Defendants, jointly

and severally, in an amount in excess of seventy-five thousand dollars

($75,000.00) for all causes of action above, and other relief as justice requires or as

this Honorable Court or the trier of fact sees fit under principles of law and equity;

plus, interest and costs.



      Respectfully submitted: March 28, 2019.




                                       Page 8 of 9
Case 4:19-cv-01155 Document 1 Filed on 03/28/19 in TXSD Page 9 of 9




                                      THE PRICE LAW FIRM,

                                     /s/ William B. Price_________
                                     WILLIAM B. PRICE
                                     Attorney in Charge
                                     Texas State Bar No: 24110743
                                     S. D. of Texas Bar No: FL28277
                                     TURNER A. ROUSE
                                     Associate Counsel
                                     Texas State Bar No: 24109432
                                     S.D. of Texas Bar No: 24109432
                                     THE PRICE LAW FIRM
                                     731-A Airport Road
                                     Panama City, FL 32402
                                     Tele: (850) 215-2195
                                     Fax: (850) 763-0647
                                     Email: bill@thepricelawfirm.com
                                             turner@thepricelawfirm.com
                                            hannah@thepricelawfirm.com
                                     Attorneys for Plaintiffs




                             Page 9 of 9
